Title: To George Washington from the New York Committee of Safety, 13 February 1777
From: New York Committee of Safety
To: Washington, George



Sir.
State of New York. Fishkill feby 13th 1777

The Committee of Safety beg leave to request your Attention to the Exchange of certain Prisoners of War belonging to this State, Major Hetfield, Captain Van Dyck, Lieutenant Dunscomb & Adjutant Hooghland who all belonged to General Scotts Brigade. The Major was taken in the unfortunate Attempt on Montresors Island, the Captain

in the Retreat, from New York on the 15th September and the Lieutenant and Adjutant on long Island so long ago as the 27th of August. While we are thus soliciting your Excellency in behalf of these unfortunate Gentlemen, we do not mean to insinuate the least Suspicion of an Inattention to their Case at Head Quarters. On the contrary the Committee of Safety are well convinced of your Equitable Design of negociating Exchanges with a referrence both to the respective Ranks of the Prisoners & the respective Times of their Captivity. But we have Reason to believe, (as we are informed, that many who were captivated at Fort Washington have already been exchanged, and as we know the Political Characters of the four unfortunate Gentlemen abovementioned must render them peculiarly Obnoxious to the Enemy,) that the Order of Exchange has been in some Measure inverted contrary to your Intention, and that many who have had the Art of insinuating themselves into the favor of the Enemy’s Commissary of Prisoners, have been indulged with an undue Preference. The Gentlemen we have mentioned are all Men of real Merit, and the continuation of their Imprisonment is a public Loss. We therefore intreat your friendly Interposition that Justice may be done to them. We are Sir, with great Respect and Esteem your Excellency’s most Obedient Servants.

By Order
Pierre Van Cortlandt V: Presdt

